Citation Nr: 1311978	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  06-37 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified during a hearing before the undersigned.  A transcript of the hearing is of record.

The issue of entitlement to service connection for residuals of a back injury on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision dated in August 2002 denied the Veteran's request to reopen his claim for service connection for a low back condition and the Veteran did not submit a notice of disagreement within the required time period.

2.  Evidence associated with the claims file since the August 2002 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for residuals of a back injury.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  The evidence received subsequent to the August 2002 rating decision is new and material and the claim of entitlement to service connection for residuals of a back injury is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Assistance and Notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal with respect to the application to reopen the service connection claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The matter of whether service connection on a de novo basis is warranted is the subject of the remand portion of this action.

II.  New and Material evidence

The Veteran initially applied for service connection for residuals of a back injury in May 1982.  A rating decision in June 1982 determined that the Veteran's back injury was an acute condition with no evidence of continuity and denied the claim.  The Veteran did not appeal the denial of his claim.  The Veteran submitted a request to reopen his service connection claim for a back condition in August 2000.  A rating decision dated in August 2002 denied the Veteran's request to reopen his claim of entitlement to service connection for a low back condition on the basis that the Veteran did not have a current diagnosis for his low back pain.  The relevant evidence of record at the time of the August 2002 rating decision consisted of some of the Veteran's service treatment records, VA private treatment records and lay statements by the Veteran.  The Veteran did not submit a notice of disagreement with the August 2002 rating decision within the required time period.  Therefore, the August 2002 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2012).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed.

Although the RO determined in the July 2010 supplemental statement of the case that new and material evidence was presented to reopen the service connection claim for residuals of a back injury, this decision is not binding on the Board.  The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (holding that "the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board"); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996) (holding that "the [Board] is required to determine whether new and material evidence has been presented before it can reopen a claim and re-adjudicate service connection or other issues going to the merits").  Thus, the Board will adjudicate the question of whether new and material evidence has been received.

The Veteran submitted another claim of entitlement to service connection for residuals of a back injury in September 2003.  The relevant evidence of record received since the August 2002 rating decision includes VA treatment records, a medical opinion from the Veteran's VA physician dated in November 2007, a June 2009 VA examination report, lay statements from the Veteran, a reserve service member and family and a Board hearing transcript dated in September 2012.  The evidence received since the August 2002 rating decision is new in that it was not of record at the time of the August 2002 decision.  The November 2007 letter from the Veteran's VA physician provides an opinion that the Veteran's current back pain is more likely than not related to his military duty.  This medical opinion is neither cumulative nor redundant of the evidence of record in August 2002 and it raises a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claim, i.e., a nexus to active military service.

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for residuals of a low back injury is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a back injury is reopened, and the appeal is granted to that extent only.


REMAND

After a review of the record, the Board has determined that further evidentiary development is necessary before the Board can adjudicate the reopened claim of service connection for residuals of a back injury.  

The Veteran was provided with a VA examination in June 2009.  The examiner noted that there appeared to be some longstanding symptomatic magnification of subjective complaints.  He also noted that there was documentation of early degenerative changes at L4-L5; however he did not find that on the current X-rays.  He explained that there were minimal objective clinical findings and normal radiographic findings.  Therefore, he determined that the Veteran's current back complaints were less likely than not due to the 1971 injury while on duty in the military.  It appears that the examiner determined that the Veteran does not have a current low back disability.  The Board observes that VA treatment records indicated that the Veteran has degenerative joint disease of the upper thoracic spine with kyphosis and minimal anterior wedging of the upper thoracic vertebrae.  There is also evidence that the Veteran has early degenerative changes of the lumbar spine at L4-L5.  The Veteran testified at the September 2012 Board hearing that the residuals of his back injury include his lumbar and thoracic spine.  The June 2009 examiner only considered the Veteran's lumbar spine in the diagnosis and opinion.  Furthermore, the Board notes that pain alone does not constitute a disability for VA compensation purposes; however, pain that is a residual of an in-service injury may serve as the basis for an award of disability compensation.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) (a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury").  

Based on the foregoing, the Board concludes that the Veteran should be provided with another VA examination and opinion.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated his lower and middle back problems.  After securing any necessary releases, request those records which have not already been associated with the claims file.  If any requested records are not available, the Veteran should be notified of such.  Regardless of the Veteran's response, relevant current VA treatment records should be associated with the claims file.

2. After the above has been completed and any outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination with respect to the reopened service connection claim for residuals of a back injury.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, identify any and all disorders of the lumbar and thoracic spines and offer an opinion as to whether any lumbar or thoracic spine disability found on examination (or any current lumbar or thoracic back disability found in the medical record) is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service (to include the documented in-service injury).  If the examiner determines that the Veteran does not have a specific disability of the lumbar or the thoracic spine, then he or she should provide an opinion on whether any pain, reduced range of motion or any other symptoms of the lumbar and thoracic back are at least as likely as not related to active military service (to include the documented in-service injury).

The examiner should provide an explanation for all conclusions reached including a description of the evidence relied upon and rejected in reaching the opinion.  As part of his or her explanation, the examiner should discuss the medical opinion provided by the Veteran's VA physician in October 2007 and the lay statements from the Veteran, his family and a fellow reservist that he had recurrent symptoms of back pain since active military service.  

3. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for residuals of a back injury, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




(CONTINUED ON THE NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


